           Case 1:20-cv-12110-IT Document 26 Filed 03/10/21 Page 1 of 8




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


KINDIA ROMAN,                                  *
                                               *
                 Plaintiff,                    *
                                               *
        v.                                     *             Civil Action No. 20-cv-12110-IT
                                               *
TOWN OF TISBURY, MARK SALOIO, *
in his official and individual capacities, and *
MAX SHERMAN, in his official and               *
individual capacities,                         *
                                               *
                 Defendants.                   *

                                  MEMORANDUM & ORDER
                                      March 10, 2021

TALWANI, D.J.

       Plaintiff Kindia Roman alleges that while she served as a police officer for the Town of

Tisbury, she was subjected to discrimination and harassment by Defendant Max Sherman and

other members of the Tisbury Police Department. Plaintiff further alleges that when she pursued

a discrimination claim against Sherman and the Town of Tisbury with the Massachusetts

Commission Against Discrimination, Defendant Saloio, who was then Chief of the Tisbury

Police Department, attempted to coerce a key witness into providing untruthful testimony in

order to obstruct Roman’s prosecution of the discrimination claim. Now, Plaintiff has brought

several causes of action against the Town of Tisbury, Sherman, and Saloio alleging violation of

her civil rights. Defendant Saloio has filed a Motion to Dismiss [#15]. For the reasons set forth

below, Defendant Saloio’s Motion to Dismiss is GRANTED IN PART and DENIED IN PART.
           Case 1:20-cv-12110-IT Document 26 Filed 03/10/21 Page 2 of 8




  I.   Facts Alleged in the Complaint

       Plaintiff Kindia Roman started working for the Town of Tisbury in its Police Department

as a police officer in January 2014. Complaint ¶ 11 [#1]. While so employed, she faced

harassment by Defendant Max Sherman and others in the Tisbury Police Department as a result

of her identity as a gay Hispanic woman. Id. ¶¶ 15, 19, 21–23, 30–32. Nevertheless, Roman was

successful in her work and was promoted to Detective in June of 2015 and Sergeant in June of

2016. Id. ¶ 17. During the time of her employment, Roman’s supervisor was Lieutenant Eerik

Meisner and the Chief of Police was Daniel Hanavan. Id. ¶¶ 20, 37.

       In May 2018, Roman applied for an opening with the Walpole Police Department in

order to escape the hostile work environment at the Tisbury Police Department. Id. ¶¶ 46–47.

Roman interviewed at the Walpole Police Department in June 2018 and following the interview,

the interview panel implied that Roman could expect to be hired imminently. Id. ¶¶ 48–50. On

June 13, 2018, in light of the representations made by the panel, and with assurances from the

Walpole Deputy Chief, Roman provided her two-week notice to the Tisbury Police Department.

Id. ¶ 51. Roman’s last day with the Tisbury Police Department was June 22, 2018, and Chief

Hanavan told Roman that she was leaving the department in “Good Standing” and that if she

ever wanted to return there would be a place for her with the Tisbury Police Department. Id.

¶ 52. On June 25, 2018, Roman moved to Norwood, Massachusetts in anticipation of her new

position with the Walpole Police Department.

       Shortly thereafter, the Walpole Police Department unexpectedly contacted Roman to

schedule a second interview. Id. ¶ 54. During the second interview, which took place on July 12,

2018, Roman was asked about events related to her time at the Tisbury Police Department and

her personal life, including her relationship with a woman, and it was clear to Roman by the end

                                                2
            Case 1:20-cv-12110-IT Document 26 Filed 03/10/21 Page 3 of 8




of the interview that she would not be offered the position. Id. ¶¶ 55–58. Afterwards, Defendant

Sherman boasted that he had spoken to the Walpole Police Department about Roman and

bragged of having “torpedoed” Roman’s job opportunity. Id. ¶ 60. On July 19, 2018, Roman was

informed that she was no longer a candidate for the job. Id. ¶ 64. Roman subsequently learned

that Sherman had similarly interfered with a job application Roman submitted to the Westwood

Police Department. Id. ¶ 86.

        After several members of the Tisbury Police Department complained about Sherman’s

conduct, Police Chief Hanavan directed Meisner to conduct an investigation into Sherman. Id.

¶¶ 65–66. In late August 2018, Meisner completed his investigation and found that Sherman had

maliciously provided false information to the Walpole Police Department with the intent of

preventing Roman from obtaining employment with the Department. Id. ¶ 87. However, the

Tisbury Police Department did not discipline Sherman and instead promoted him to Sergeant, the

same position previously held by Roman. Id. ¶ 90.

        As a result of the Town’s actions, Roman instituted a complaint against the Town of

Tisbury and Sherman with the Massachusetts Commission Against Discrimination (“MCAD”).

Id. ¶ 91.

        In November 2018, the Town of Tisbury appointed Defendant Mark Saloio to be Chief of

Tisbury Police. Id. ¶ 93. Saloio was well versed in the events that contributed to Roman’s

MCAD complaint and had several conversations with Meisner about the complaint. Id. ¶ 94. In

early January 2019, Saloio called Meisner into his office and directed Meisner to cease talking

with Roman. Id. ¶ 96. Saloio stated further that attorneys for the Town of Tisbury would be

calling Meisner to ask about the MCAD complaint and that “it would be in [Meisner’s] interest

to be supportive of the Town.” Id. ¶ 97.

                                                3
           Case 1:20-cv-12110-IT Document 26 Filed 03/10/21 Page 4 of 8




       On January 10, 2019, Meisner was interviewed by an attorney representing the Town of

Tisbury in relation to the MCAD complaint. Id. ¶ 100. During the interview, Meisner was

supportive of Roman and the allegations made in the MCAD complaint. Id. ¶ 101. The substance

of that conversation was provided to Saloio. Id. ¶ 102. Less than one week later, Saloio fired

Meisner. Id. ¶ 104.

 II.   Procedural Background

       On November 24, 2020, Plaintiff filed the Complaint [#1] against the Town of Tisbury,

Max Sherman, and Mark Saloio. Plaintiff brings seven claims. Claim One is brought under the

federal Civil Rights Act, 42 U.S.C. § 1983, and alleges that all Defendants violated Plaintiff’s

rights under the federal Constitution, including her rights to free speech, due process, continued

employment, and petition and seek redress from the government without abuse and retaliation.

Compl. ¶¶ 106–09 [#1]. Claim Two alleges a violation of the Massachusetts Civil Rights Act,

Mass. Gen. Laws ch. 12, §§ 11H and I, by Saloio and Sherman acting in their official and

individual capacities. Id. ¶¶ 110–12. Claim Three alleges a violation of Mass. Gen. Laws ch.

151B by all Defendants for discriminating against Plaintiff as a result of her gender, race, and

sexual identity. Id. ¶¶ 113–19. Claim Four alleges a violation of Title IX, 20 U.S.C. § 1681, et

seq., by all Defendants, in both their official and individual capacities, for creating a hostile work

environment for Plaintiff. Id. ¶¶ 120–25. Claim Five, like Claim One, is brought under the

federal Civil Rights Act, 42 U.S.C. § 1983, and alleges that the Town of Tisbury and Saloio’s

failure to properly supervise Sherman has deprived Plaintiff of her civil rights. Id. ¶¶ 126–28.

Claim Six alleges that Defendants Sherman and Saloio intentionally and improperly interfered

with Plaintiff’s advantageous business relationships with the Towns of Tisbury, Walpole, and




                                                  4
           Case 1:20-cv-12110-IT Document 26 Filed 03/10/21 Page 5 of 8




Westwood. Id. ¶¶ 129–32. Claim Seven alleges that Defendants Sherman and Saloio conspired to

deprive Plaintiff of her civil rights and public employment. Id. ¶¶ 133–35.

       Defendant Saloio filed a Motion to Dismiss [#15] all the claims brought against him,

which Plaintiff opposed. Pl.’s Mem. Opp’n [#20]. At the hearing on the motion, Plaintiff’s

counsel stated that Plaintiff did not oppose dismissal of Claims Four through Seven as to Saloio.

III.   Legal Standard

       To survive a motion to dismiss, the well-pleaded facts in Plaintiff’s complaint must “state

a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). In reviewing a complaint under a Fed. R. Civ. P. 12 motion to dismiss, the court “must

distinguish ‘the complaint’s factual allegations (which must be accepted as true) from its

conclusory legal allegations (which need not be credited).’” García-Catalán v. United States, 734

F.3d 100, 103 (1st Cir. 2013) (quoting Morales-Cruz v. Univ. of P.R., 676 F.3d 220, 224 (1st Cir.

2012)). The plausible factual allegations, taken as true, must ultimately be able to support the

legal conclusion that underlies each claim for relief. See Haley v. City of Boston, 657 F.3d 39,

46 (1st Cir. 2011).

IV.    Discussion

           1. Claim One – 42 U.S.C. § 1983

       Saloio contends that Plaintiff has failed to state a § 1983 claim against Saloio because

“there are no facts alleged showing that Saloio engaged in any ‘conduct or inaction amount[ing]

to a reckless or callous indifference to the constitutional rights of others.’” Def.’s Mem. 4 [#16]

(quoting Gutiérrez–Rodríguez v. Cartagena, 882 F.2d 553, 562 (1st Cir. 1989)). Saloio’s

argument rests on the assertion that “[b]y the time Saloio was hired as Chief of Police, Plaintiff

had already left her employment with Tisbury; she had already applied for, and was allegedly

                                                 5
           Case 1:20-cv-12110-IT Document 26 Filed 03/10/21 Page 6 of 8




denied, positions with police departments in Walpole, Wellesley, Concord, and Westwood; and

she had already sought, and was allegedly denied, reinstatement of her position with [Tisbury

Police].” Id.

        Saloio’s argument misapprehends Plaintiff’s claims against Saloio and fails to address

specific factual allegations included in the Complaint. Plaintiff’s claims against Saloio are not

based on the actions taken by either Sherman or the Town for the period before Saloio became

Chief of the Tisbury Police Department. Instead, Plaintiff alleges that Saloio deprived Plaintiff of

her rights guaranteed by the federal Constitution by attempting to coerce, intimidate, or threaten

Meisner into obstructing the Town’s investigation of Plaintiff’s MCAD complaint.1 Because the

allegations as to Saloio’s conduct after his appointment as Chief of Police state a claim for relief

pursuant to 42 U.S.C. § 1983, Claim One is not subject to dismissal.

            2. Claim Two – Massachusetts Civil Rights Act

        Saloio raises two arguments for why Plaintiff’s Massachusetts Civil Rights Act

(“MCRA”) claim must be dismissed as a matter of law. First, Saloio complains that Claim Two

is brought against Saloio in both his personal and official capacities, where the MCRA only

establishes liability for officers acting in their individual capacities. Def.’s Mem. 5 [#16] (citing

Howcroft v. City of Peabody, 51 Mass. App. Ct. 573, 593, 747 N.E.2d 729, 745 (2001)). Plaintiff

does not rebut this argument and Defendant is correct that Massachusetts courts have not

extended MCRA liability to municipal employees acting in their official capacities. See




1
 The structure of Plaintiff’s Complaint [#1] may have contributed to Saloio’s misapprehension
about the nature of the claims brought against him. While the complaint’s recitation of facts, see
Compl. ¶¶ 8–105 [#1], includes short and plain statements that put the Defendants on adequate
notice of the claims brought against each of them, the recitation of the causes of action fail to
differentiate between the individual Defendants.
                                                 6
             Case 1:20-cv-12110-IT Document 26 Filed 03/10/21 Page 7 of 8




O’Malley v. Sheriff of Worcester County, 415 Mass. 132, 141 n. 13, 612 N.E.2d 641 (1993)

(“[T]o avoid a State’s sovereign immunity to a damages suit, a plaintiff must sue the State

official in his individual and not his official capacity”). Accordingly, to the extent Plaintiff’s

MCRA claim alleges that Saloio is liable in his official capacity, Claim Two is subject to

dismissal.

       Saloio’s second argument is that Plaintiff’s MCRA complaint must be dismissed where

“the Complaint is devoid of any assertion that Saloio threatened, intimidated, or coerced

Plaintiff.” Def.’s Mem. 5 [#16] (emphasis added). Namely, Saloio argues that while there are

allegations that Saloio attempted to threaten, intimidate, or coerce Meisner, there are no

allegations that Saloio did the same directly to Plaintiff. However, to establish a MCRA claim,

Plaintiff need only prove that: “‘(1) [her] exercise or enjoyment of rights secured by the

Constitution or the laws of either the United States or the Commonwealth, (2) have been

interfered with, or attempted to be interfered with, and (3) that the interference . . . was by

threats, intimidation, or coercion.’” Lund v. Henderson, 22 F. Supp. 3d 94, 106 (D. Mass. 2014)

(quoting Shea v. Porter, 2013 WL 1339671, at *6 (D. Mass., Mar. 29, 2013)). By its plain terms,

the MCRA does not require that the threats, intimidation, or coercion necessarily be directed at

Plaintiff, so long as they have the effect of interfering with Plaintiff’s exercise or enjoyment of

her civil rights. See Haufler v. Zotos, 446 Mass. 489, 503, 845 N.E.2d 322, 334 (2006)

(collecting cases for this proposition). Accordingly, Claim Two against Saloio acting in his

individual capacity is not subject to dismissal on the pleadings.

             3. Claim Three – Mass. Gen. Laws ch. 151B

       Saloio challenges Plaintiff’s ch. 151B claim on essentially the same grounds as the

§ 1983 claim and the MCRA claim. That is, Saloio argues that “[t]he Complaint does not include

                                                   7
           Case 1:20-cv-12110-IT Document 26 Filed 03/10/21 Page 8 of 8




any allegation that discriminatory or harassing conduct occurred on or after the time when Saloio

became Chief of Police, nor does it assert that any such conduct was reported to Saloio.” Def.’s

Mem. 6 [#16]. As before, Saloio overlooks the allegation that Saloio attempted to interfere with

Plaintiff’s MCAD petition against Sherman and the Town of Tisbury. Namely, Plaintiff alleges

that Saloio knew of the harassment and discrimination that Plaintiff faced from Sherman and

others in the department and that Saloio threatened Meisner in order to interfere with Plaintiff’s

attempts to remedy the discriminatory harassment through MCAD. These allegations state a

claim under ch. 151B. See Lopez v. Com., 463 Mass. 696, 707, 978 N.E.2d 67, 78 (2012)

(holding that § 4(4A) of ch. 151B prohibits interference with the exercise or enjoyment of any

right granted or protected by ch. 151B and that while retaliation “may also constitute interference

under the second clause of § 4(4A), retaliation is not required to establish a claim of

interference”).

 V.    Conclusion

       For the reasons set forth above, Defendant Saloio’s Motion to Dismiss [#15] is

GRANTED IN PART. Claims Four, Five, Six, and Seven, and Claim Two to the extent it is

brought against Saloio acting in his official capacity are dismissed. As to all other claims,

Defendant’s Motion to Dismiss is DENIED.

       IT IS SO ORDERED.

Date: March 10, 2021                                                  /s/ Indira Talwani
                                                                      United States District Judge




                                                 8
